Case 5:18-cv-05558-BLF Document 24-2 Filed 01/27/20 Page 1of1

January22,2020
via U.S. postal 7, Py»
* * my
Shikeb Saddozai-CDCR#AY1590 "ED “rs
< JD uf 1

Corcoran State Prison W o>, iy oe,
P.0.Box 3461 Nontleec, “HEU « buy
Corcoran C.A. 93212 THR U8 Nor,

SA O'STan so 5

SANG! "og luRr Wu,

Clerk,USDC,Northern Dist.
280 South First St.,Rm-2112
San Jose,C.A. 95113-3095

RE: SADDOZAL u- CLAWSON , Case No. iQ-Cv-OS55@ -BLE
VSobDC , NOrnern Dist.

Dear Clerk

I, Shikeb Saddozai ,am the Petitioner/Plaintiff in the
above referenced case. I am incarcerated and indigent and do not
have counsel to represent me. I would appreciate your assistance
in filing and stamping each of the attached documents outlined
below and return the copies enclosed for my record in the self
addressed Stamped envelope I have included.In addition I am not
registered or consent to recieve electronic service and request
filing in conventional paper submission In Pro se and that I be

exempt from requirement for electronic submission.
Rule 138(d)(Fed.R.Civ.P.39)

(1) PLAINTIFF'S DECLARATION IN SUPPORT OF MOTION FOR RECONSIDERATION
OF APPOINTMENT OF COUNSEL UNDER NEW GROUNDS NECESSARY FOR DUE
PROCESS.

(1) MOTION FOR RECONSIDERATION OF APPOINTMENT OF COUNSEL UNDER NEW
GROUNDS NECESSARY FOR DUE PROCESS

Thank you for your assistance.

Cordially,

A dod dori

Shikeb Saddozai
